Mr. Justice Vickers delivered the opinion of the court: This is an appeal from the circuit court of Tazewell county from an order of that court dismissing a petition filed under sections 113 and" 117 of chapter 46 of Hurd’s Statutes, for the purpose of contesting a special election held in said county October 20, 1913, upon the question of issuing $250,000 of county bonds to build a court house. The record in this case is substantially the same as that in Irmegar v. Tazewell County, (ante, p. 172,) and the questions presented for determination in this case are the same questions which have already received the consideration of this court in that case and have there been decided. The questions in this case are all determined in the case above referred to, and for the reasons therein given the judgment in this case is reversed and the cause remanded. Reversed and remanded.